

115 HR 6856 IH: PEPFAR and Protections for Orphans and Vulnerable Children Act of 2018
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6856IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Ms. McCollum introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo extend certain authorities relating to United States efforts to combat HIV/AIDS, tuberculosis,
			 and malaria globally, and for other purposes.
	
 1.Short titleThis Act may be cited as the PEPFAR and Protections for Orphans and Vulnerable Children Act of 2018. 2.Inspectors General and annual studySection 101 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7611) is amended—
 (1)in subsection (f)(1)— (A)in subparagraph (A), by striking 2018 and inserting 2023; and
 (B)in subparagraph (C)(iv)— (i)by striking four and inserting nine; and
 (ii)by striking 2018 and inserting 2023; and (2)in subsection (g)—
 (A)in paragraph (1), by striking 2019 and inserting 2024; and (B)in paragraph (2)—
 (i)in the heading, by striking 2018 and inserting 2024; and (ii)by striking September 30, 2018 and inserting September 30, 2023.
 3.Participation in the Global Fund to Fight AIDS, Tuberculosis, and MalariaSection 202(d) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)) is amended—
 (1)in paragraph (4)— (A)in subparagraph (A)—
 (i)in clause (i), by striking fiscal years 2009 through 2018 and inserting fiscal years 2004 through 2023; (ii)in clause (ii), by striking 2018 and inserting 2023; and
 (iii)by striking clause (vi); and (B)in subparagraph (B)—
 (i)by striking clause (ii); (ii)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively;
 (iii)in clause (ii) (as redesignated by clause (ii) of this subparagraph)— (I)in the first sentence, by adding at the end before the period the following: or section 104B or 104C of such Act; and
 (II)in the second sentence, by striking for HIV/AIDS assistance; and (iv)in clause (iii) (as redesignated by clause (ii) of this subparagraph), by striking 2018 and inserting 2023; and
 (2)in paragraph (5), by striking 2018 and inserting 2023. 4.Allocation of fundsSection 403 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673) is amended—
 (1)in subsection (b), by striking 2018 and inserting 2023; and (2)in subsection (c), by striking 2018 and inserting 2023.
			